 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH WAYNE MILLS                               No. 2:18-cv-01941-KJM-GGH
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    LOS ANGELES SUPERIOR COURT,
15                       Respondent.
16

17          On August 6, 2018 this court issued an Order to petitioner to complete an In Forma
18   Pauperis [“IFP”] application and to amend his petition within 45 days from the date of the
19   issuance of the Order, which would make those actions due to be completed on or about
20   September 20, 2018. ECF No. 6. The Order warned Petitioner that failure to comply with the
21   Order could result in a recommendation that his petition be dismissed. Id. Petitioner initially
22   responded by letter on August 16, 2018, indicating he had received the Order but not the IFP
23   form. ECF No. 7. In response the court issued an Order that directed the Clerk to send that IFP
24   application, and extended Petitioner’s time to respond to the original Order to file an amended
25   petition, as well as the IFP application, to 30 days from the Order’s filing date making his
26   response due on or about October 24, 2018. ECF No. 8. On October 2, 2018 a change of address
27   was made in the court’s file reflecting that Petitioner was to be served at the California State
28
                                                        1
 1   Prison in Lancaster, California. Recognizing that the Clerk’s reservice and Petitioner’s change of
 2   address may have crossed in the mail, and that he may not have received ECF No. 8 timely, the
 3   Clerk reserved the Order at Petitioner’s new address on October 3, 2018. Thus, petitioner’s IFP
 4   application and amended petition became due for filing 30 days hence, i.e., on or about November
 5   5, 2018. Petitioner has filed neither as of the date of this Order.
 6          In light of the foregoing IT IS HEREBY ORDERED that:
 7          1.      Petitioner shall either file the required documents within 15 days of the date of this
 8   Order or he shall show cause why this petition should not be dismissed with prejudice for failure
 9   to follow the court’s order and failure to prosecute.
10   Dated: November 20, 2018
11
                                                   /s/ Gregory G. Hollows
12                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
